DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Elwood L. Haynes on 02/17/2022.

The application has been amended as follows: 
                                                                 In The Claims
3.	In claims 19, line 5, replace “the hot stoves” with --hot stoves--.
	In claim 20, line 1, replace “the ratio” with --a ratio--.
	In claim 21, line 1, replace “the ratio” with --a ratio--.

Allowable Subject Matter
4.	Claims 16-30 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Grant (US 
10,072,312) and Joseph et al. (WO2011/116141) are the closets prior art of record. 

However, since Grant operating method does not require hydrogen injection and therefore no water decomposition, one of ordinary skill in the art would have reason or motivation to modify the method of Grant in view of Joseph et al. teachings. Therefore, Grant and Joseph et al. either considered individually or as combined fails to teach and/or adequately suggest as in the instantly amended claim 16: a blast furnace operating method that comprises injecting at least part of the hydrogen generated combined with at least a part of a decarbonated off-gas into the ironmaking furnace set, and injecting at least part of the generated oxygen into the ironmaking furnace set as 
oxidizing gas; and other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733